Citation Nr: 1342146	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from October 1964 to October 1966, to include service in the Dominican Republic from April 1965 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the pendency of the present appeal, the Veteran relocated to the state of Alabama and the Montgomery, Alabama, RO properly has jurisdiction over the claim.  

In March 2008, the Board issued a decision which found that new and material evidence had been submitted to reopen the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include depression and PTSD, and remanded the reopened claim for additional development by the RO.  

The Board previously remanded this matter for additional development in September 2011, October 2012, and April 2013.  

Upon return of the case to the Board after remand development, the Board determined that additional development, in the form of a medical expert opinion, was necessary.  Such an opinion was obtained from the Veterans Health Administration (VHA), in a request dated in September 2013.  A VHA opinion dated in November 2013 is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The evidence of record demonstrates that it is likely that currently diagnosed PTSD is causally/etiologically related to service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for resolution of this service connection claim for an acquired psychiatric disorder without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including a psychosis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

Factual Background and Analysis

The Veteran seeks to establish entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  He contends that, while attached to the 584th Medical Company at the 42nd Field Hospital in the Dominican Republic, he (I) witnessed the death of a fellow service member; (II) was exposed to numerous casualties, military and civilian; and (III) was exposed to enemy mortar attack.  The evidence of record confirms the Veteran's attachment to the 584th Medical Company, while stationed at the 42nd Field Hospital in the Dominican Republic, from April 1965 to October 1966.  Appropriate inquiry with the U.S. Army and Joint Services Research and Records Center (JSSRC) also confirmed that the 42nd Field Hospital was exposed to significant casualties "during the first few days of conflict and in mid-June" and, at a minimum, treated 117 injuries/casualties related to hostile military activity.  See JSSRC Response Report, Aug. 13, 2008; "Annual Historical Summary," 42D Field Hospital, December 1964-October 1966.  

According to the Veteran's DD Form 214 his military occupational specialty was as a medical corpsman.  While he had no combat medals or decorations, it was also noted that he was a rifle expert.  

Service treatment records show that in the spring of 1966, while stationed in the Dominican Republic, the Veteran was diagnosed with a personality disorder and sent to the Rodriguez Army hospital in Puerto Rico.  It was noted that he had had five Article 15 procedures during the past year.  While he was diagnosed with antisocial personality when first sent to the hospital, after two days of evaluation he was diagnosed with passive aggressive personality with routine stress and moderate impairment and returned to duty.  

Other service treatment records showed treatment for a skull injury incurred in July 1964, weeks before induction into service.  That head injury was not reflected in his October 1964 induction examination.  His August 1966 discharge examination revealed no acquired psychiatric abnormalities.  On his contemporaneous report of medical history, the Veteran checked the "no" boxes when asked whether he ever had: frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  

Post service, in June 1974, a private social worker noted that the Veteran was not mentally deficient, and was viewed as stable.  

In an August 1977 private record, a Dr. T.G.S. noted that the Veteran's basic problem seemed to be a rather chronic anxiety level related to stress at work and depression.  

A February 1981 private psychological evaluation for Ohio's worker's compensation program resulted in a diagnosis of an adjustment disorder with mixed emotional features.  

A diagnosis of adjustment disorder, highly anxious and depressed, is found in a July 1981 record from the Ruth Ide Center.  These private records note complaints of anxiety and depression related to worker's compensation and family issues.  

A January 1982 record noted that the Veteran bit his nails to the point of bleeding.  

A June 1982 private record from the Ruth Ide Center noted the Veteran had completed successful treatment.  

An April 1983 letter from the private psychiatrist noted that the diagnosis was related to the worker's compensation injury and family troubles.  

Medical records from the Social Security Administration (SSA) show in-patient treatment for alcoholism from September 1983 to February 1984 when the Veteran was discharged for getting into a physical fight with another resident.  The Veteran was granted SSA disability benefits for organic brain syndrome and recurrent depression in December 1985.  A private March 1986 evaluation for SSA noted a history of two "suicide attempts" and extreme depression.  The clinical psychologist diagnosed recurrent major depression with psychotic features.  This report did not suggest any psychiatric disorder was due to service.  

An April 1985 VA medical record noted an impression of anxiety and depression and a February 1986 record noted an impression of depression.  

Lay statements from the Veteran's siblings dated in November 1985, June 2005, and January 2006 relate that the Veteran returned from service a different man in need of medication.  

The Veteran underwent a VA mental examination in September 1987 by a VA neuropsychiatrist.  The Veteran was diagnosed with PTSD based on several stressors in the Dominican Republic: the death of a little boy who visited the U.S. compound every day and the death of a service buddy, J.J., who was killed about 50 feet from the Veteran.  The Veteran took J.J.'s body to the morgue and then experienced survivor's guilt.  The report noted that the Veteran had nightmares about service in the Dominican Republic and used to experience flashbacks.  

The Veteran's private therapist, A.L., wrote VA in September 1988 that what VA then characterized as the Veteran's nonservice-connected nervous condition after service had no foundation outside of his military experiences.  A.L. reported that both the manner in which he was drafted during the Vietnam era and his experience viewing casualties and being under fire in the Dominican Republic resulted in his PTSD.  A.L. wrote that the Veteran's time in basic training was responsible for the onset of his symptoms which were then aggravated by the traumatic experiences he had in the Dominican Republic.  Assessment was chronic PTSD which resulted directly from the Veteran's military experiences.  

Two earlier documents from A.L., dated in March 1987 and July 1987 and found in the record, expand on this private therapist's view of the Veteran's PTSD symptomatology.  The March 1987 report noted that the Veteran was frequently subjected to sniper fire while performing his duty in Santo Domingo and that the Veteran came to believe that he would be shot and not make it back home.  Subsequently, in a June 1991 letter, A.L. explained why he diagnosed the Veteran with PTSD rather than a personality disorder.  

An April 1989 VA medical record noted a provisional diagnosis of dysthymic disorder.  

A September 1990 VA examination was not completed because the Veteran walked out of the interview.  

An April 1991 VA mental health record noted a long history of anxiety, obsessive and compulsive symptoms, and chronic depression since military service in 1966 with an Axis I diagnosis of generalized anxiety disorder.  

In October 1991, Dr. E.M.C., a Board physician, consulted on this appeal.  Dr. E.M.C. doubted the opinion of the private therapist, A.L., that the Veteran was an honest historian and pointed out some discrepancies between the Veteran's lay evidence and the record.  He also noted that it did not appear that stressor experiences were of the level of severity commonly associated with the syndrome in the diagnoses of PTSD found in the record.  He also felt that due weight had not been assigned to maladaptive personality traits and protracted primary-type alcoholism and limited physical disabilities developed after many working years.  Dr. E.M.C. favored a personality disorder (perhaps paranoid) with an undetermined degree of active alcohol abuse and periods of tension, depression, and anger in response to day-to-day living problems.  However, he felt that a further evaluation by an independent medical expert was warranted.  

The January 1992 report of an independent medical expert provided an Axis I diagnosis of alcohol abuse and an Axis II diagnosis of mixed personality disorder.  J.A.B., M.D., an assistant professor of psychiatry, said following his review of the records that it was his opinion that there was no evidence for any significant stressor out of the range of normal human endeavors which would provide a diagnosis of PTSD in this case.  He explained that insomnia and recurrent dreams alone did not constitute PTSD.  Feelings of mistrust, suspiciousness, and feelings of persecution were not characteristic of PTSD, but of paranoid personality traits.  

A brief February 1993 VA examination revealed an Axis I diagnosis of suspected organic mental disorder.  

An April 1993 VA mental health clinic record noted a diagnosis of adjustment disorder with mixed emotional features and alcohol dependence in full remission following a custody dispute related to the Veteran's daughter.  Mental health treatment notes from 1991 to 1993 were attached.  

During an August 2004 VA psychology consultation, a licensed social worker noted the Veteran's service in the Dominican Republic and the Veteran's uncorroborated stressor involving the death of the young boy.  The social worker noted at the time that the Veteran did not endorse life or death horrific stressors "to merit PTSD presently."  

A January 2008 VA medical record noted a history of depression and anxiety.  Other recent VA medical records show the Veteran was taking Lorazepam for anxiety.  They also reflect a past medical history of anxiety disorder not otherwise specified, a mood disorder due to a general medical condition, and depression.  

A February 2013 VA medical record found on his eFolder on the Virtual VA website notes a diagnosis of lung cancer and that the Veteran's first session of chemotherapy was postponed due to his nervousness and depression.  

The Board notes that during the course of this appeal, VA regulations on corroboration of in-service stressors was amended in July 2010, see 38 C.F.R. § 3.304(f)(3) (relaxing confirmation of stressors when they are related to a veteran's fear of hostile military or terrorist activity).  Therefore, since the Veteran had failed to report for scheduled VA examinations, in September 2013 the Board sought review of the record by a VHA expert.  

VA revised 38 C.F.R. § 3.304(f) regarding the PTSD stressor requirement, effective July 13, 2010.  Specifically, the type of credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor was relaxed in certain circumstances.  Id.  The new 38 C.F.R. § 3.304(f) is applicable even though the Veteran's claim in this case was appealed to the Board before July 13, 2010, because it was not decided by that date.  Id.  

Under the former 38 C.F.R. § 3.304(f), the credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varied depending upon whether the veteran engaged in "combat with the enemy."  A veteran engaged in combat with the enemy if he "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99 (October 18, 1999), 65 Fed. Reg. 6257 (2000); see also Sizemore v. Principi, 18 Vet. App. 264, 271-73 (2004).  Combat determinations were made on a case-by-case basis.  Id.  

If the veteran was determined to have engaged in combat with the enemy and the claimed in-service stressor was related to that combat, his lay testimony alone established that the stressor occurred when two qualifications were met.  There first must have been no clear and convincing evidence to the contrary.  Second, the claimed in-service stressor must have been consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determined either that the veteran did not engage in combat with the enemy or that he did engage in combat with the enemy but his claimed in-service stressor was not combat related, his lay testimony alone was not sufficient to establish that the claimed in-service stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It instead had to be corroborated by evidence from another source.  See Zarycki, 6 Vet. App. at 98; Cohen v. Brown, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 166.  

This regulatory framework still applies under the new 38 C.F.R. § 3.304(f) unless the veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity, of the veteran or others and responded with a psychological or psychophysiological state of fear, helplessness, or horror.  Examples of such events or circumstances include: actual or potential improvised explosive devices (IEDs); vehicle-imbedded explosive devices; incoming artillery, rocket, or mortar fire; grenades; small arms fire, including suspected sniper fire; and attacks upon friendly military aircraft.  

In November 2013, the VHA expert, a VA staff psychiatrist in West Virginia, reviewed the claims file and noted multiple diagnoses, including PTSD.  The reviewer said that it was not clear whether there were so many diagnoses because the Veteran was not a reliable historian or that other examiners did not particularly probe or ask about PTSD symptoms.  Nevertheless, the VHA expert noted that it was common for patients with PTSD to have other diagnoses and to have symptoms of a major depressive disorder or distrustfulness confused with psychotic features.  

However, it was clear to the VHA expert that the Veteran had been diagnosed with PTSD by a VA neuropsychiatrist in 1987 and by a private therapist in 1988.  The VHA expert also reviewed the Veteran's many symptoms and found they met the diagnostic criteria of the DSM-IV manual.  His stressors included enemy mortar attacks and being shot at by a sniper while on ambulance duty while nightmares concerned a child being shot and the death of his fellow service member.  Further evidence that PTSD was due to the stressful military situation in the Dominican Republic, in the opinion of the VHA reviewer, was the fact the Veteran had five Article 15 procedures while stationed there.  The VHA expert conceded that, based on the record, it was very difficult to differentiate whether racism, combat, or the trauma of witnessing one death caused the Veteran the most distress.  However, the VHA reviewer noted that the Veteran had reported enough symptoms of PTSD and had reported exposure to enemy fire and fear of hostile military activity.  

Therefore, the VHA expert opined that it was at least as likely as not that the Veteran's PTSD was related to the stressors identified in the record or to his fear of hostile military or terrorist activity.  

The Board agrees that evidence in the record corroborates that the Veteran likely underwent traumatic experiences during his military service.  Multiple examiners and medical records in the claims file indicate that the Veteran's PTSD symptoms are related to his memories of disturbing military experiences.  In this case, the Board believes that the record corroborates that the Veteran likely experienced hostile military activity during his tour of duty in the Dominican Republic.  As noted above, his DD Form 214 illustrates that the Veteran was not the recipient of any combat-related awards or decorations, but he did serve as a medical corpsman while he was stationed in the Dominican Republic.  The November 2013 VHA expert determined that it was at least as likely as not that the Veteran's PTSD symptoms were related to his fear of hostile military or terrorist activity and his in-service stressors identified in the record.  There is no other recent psychiatric diagnosis or examination because the Veteran moved without leaving a forwarding address for VA and continually failed to appear for scheduled examinations.  

Therefore, the Veteran appears to have met the relaxed in-service standard of revised § 3.304(f) related to "fear of hostile military or terrorist activity" for at least one of his claimed in-service stressors.  

The Board also notes that if a veteran's claimed in-service stressor is related to fear of hostile military or terrorist activity, the new 38 C.F.R. § 3.304(f)(3) provides that the Veteran's lay testimony alone establishes that the stressor occurred only when three qualifications are met.  First, the claimed in-service stressor must be consistent with the places, types, and circumstances of his service.  Second, there must be no clear and convincing evidence to the contrary.  Finally, either a VA or VA-contracted psychiatrist or psychologist must confirm both that the claimed in-service stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed in-service stressor.  

In this case, there is no dispute that claimed in-service stressors of exposure to enemy mortar attacks and to numerous military and civilian casualties are consistent with the places, types, and circumstances of the Veteran's service and there is no clear and convincing evidence to the contrary.  In addition, the November 2013 VHA reviewer, a VA psychiatrist, confirmed that the claimed in-service stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related to these claimed in-service stressors.  Therefore, the Veteran has a PTSD diagnosis based on at least one corroborated in-service stressor.  

Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, giving the Veteran the benefit of the doubt as the law requires, the Board finds there is credible supporting evidence of the Veteran's PTSD diagnosis based on at least one verifiable in-service stressor.  

While VA and private treatment records found in the claims file indicate a number of possible acquired psychiatric disorders, the November 2013 VHA review did not relate any other psychiatric disorder to the Veteran's military service with the exception of PTSD.  

Although VA has denied this claim in the past because there was no persuasive medical evidence of the existence of a current PTSD diagnosis, it is apparent now that the Veteran is currently diagnosed with PTSD.  The Board notes here that this diagnosis in the November 2013 VHA review was based on the Veteran's relation of traumatic experiences while in service and was differentiated for any other diagnosed psychiatric disorder.  In fact, as noted above, the November 2013 VHA reviewer did not diagnose any other psychiatric disorder but PTSD.  Indeed, the VHA expert noted that patients with PTSD can often have symptoms of depression and have often been diagnosed with other psychiatric disorders, thus clearly implying that the examiner finds the Veteran's symptoms of depression and anxiety to be attributed to his PTSD rather than supporting independent diagnoses.  

Therefore, the Board finds that the Veteran has provided evidence of all the elements required solely for a grant of service connection for PTSD and the claim for service connection for PTSD, and no other psychiatric disorder, is granted.  


ORDER

Service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


